Citation Nr: 0033324	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 18, 1999, 
for an award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.

This appeal arose from a May 1999 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted entitlement to a 
nonservice-connected pension, effective March 18, 1999.


FINDINGS OF FACT

1.  The veteran was denied pension benefits by a rating 
decision issued in September 1993; he did not file a timely 
notice of disagreement as to that decision.

2.  The veteran submitted a claim for entitlement to 
nonservice-connected pension benefits on September 15, 1997.  

3.  The evidence of record indicates that entitlement to 
pension benefits arose March 18, 1999, the date of the VA 
examination.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied 
entitlement to nonservice-connected disability pension 
benefits is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).

2.  The requirements for an effective date prior to March 18, 
1999, for an award of nonservice-connected disability pension 
benefits, have not been met.  38 C.F.R. §§ 3.160(e), 
3.400(b), 3.400(r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000). 

In the instant case, the RO denied entitlement to nonservice-
connected pension benefits by a rating decision issued on 
September 21, 1993.  By VA letter dated September 29, 1993, 
the veteran was notified of that rating decision, along with 
his appellate rights.  However, he failed to file a timely 
notice of disagreement with that decision and it became 
final.

On September 15, 1997, the RO received the veteran's second 
claim for pension benefits.  That claim was properly treated 
by the RO as a reopened claim, since it was an application 
for a benefit received after the final disallowance of an 
earlier claim.  See 38 C.F.R. § 3.160(e) (2000).  

Generally, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b) (2000).  For reopened claims, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (2000).  

As noted above, the RO received the veteran's reopened claim 
for pension benefits on September 15, 1997.  However, the 
evidence of record that accompanied this claim did not show 
entitlement to the requested benefit.  At the time of the 
veteran's September 1997 claim, service connection was not in 
effect for any disabilities.  In regard to nonservice-
connected disabilities, the veteran was assigned a 30 percent 
rating for dysthymic disorder, and a 10 percent rating for 
blurred vision.  

Private outpatient treatment records dated between November 
1996 and April 1997 reflect that the veteran had presented 
with complaints of right foot pain that began in January 
1997.  Dusky discoloration was noted and peripheral vascular 
disease was ultimately diagnosed.  In May 1997, he was 
admitted to a private facility, where he underwent a 
resection of the distal external iliac and common femoral 
artery for essential thrombocythemia.  He was placed on 
Hydrea and daily Aspirin therapy.  At the time of his 
discharge, he was reportedly doing well and had no 
difficulties.  Between July and October 1997, he was seen for 
complaints of depression following his diagnosis of vascular 
disease.  A VA examination was then conducted in December 
1997.  The arteries and veins examination noted that the 
veteran's lower extremities were within normal limits.  He 
had good distal pulses and his skin color was normal.  His 
essential thrombocythemia was considered to be active, but 
well controlled.  A mental disorders examination diagnosed 
recurrent major depression and alcohol dependence, in 
remission for eight years.  However, a Global Assessment of 
Functioning (GAF) Score of 60 was assigned, which suggested 
no more than moderate impairment.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, pg. 47 (4th ed., revised 1994).  He was found to 
suffer from post traumatic degenerative arthritis of the 
lumbosacral spine, which caused limited impairment of motion.  
No neurological deficits were noted.  VA outpatient treatment 
records developed between July 1997 and March 1998 showed 
continuing treatment for his polycythemia vera.  He was 
treated with continuous medication, although phlebotomies had 
not been needed.  Based upon this evidence, in an April 1998 
rating decision, the veteran's nonservice-connected disorders 
were assigned the following evaluations, with which the Board 
agrees: 10 percent for polycythemia vera; 10 percent for 
recurrent depression; and 0 percent for the low back 
arthritis.  See 38 C.F.R. §§ 4.71a, 4.117, 4.130, Diagnostic 
Codes 7705-7704, 9434, 5003.  The combined disability rating 
at that time was 20 percent.

In March 1999, the veteran underwent additional VA 
examinations.  An examination of the spine suggested that the 
impairment caused by the arthritis of the low back had 
increased.  The veteran complained of pain, and his range of 
motion was somewhat limited.  The diagnosis indicated that 
the degenerative disc disease was symptomatic.  A VA 
examination for mental disorders appears to reflect an 
increase in the severity of the veteran's recurrent major 
depression.  He was suffering from marked memory and 
concentration deficits, and the examiner indicated that the 
veteran was easily distractible and his mind wandered.  A GAF 
of 55-60 was assigned.  In a March 1999 VA examination for 
arteries and veins it was noted that in January 1998, the 
veteran had undergone phlebotomy for treatment of his 
polycythemia vera.  The veteran complained of occasional 
right leg swelling.  The veteran reported in the mental 
status examination that he had not worked in the past two 
years, and was not currently working because he was unable to 
concentrate.  In light of the foregoing evidence, in a March 
1999 rating decision, the veteran was assigned the following 
ratings for his nonservice-connected disabilities:  40 
percent for polycythemia vera; 30 percent for recurrent 
depression; and 20 percent for low back arthritis.  The 
combined disability rating was 70 percent.  

After a careful review of the record, the Board concludes 
that March 18, 1999, the date of the VA examination, is the 
proper effective date in this case, as that is the date that 
the evidence reflects entitlement to nonservice-connected 
disability pension benefits.  While the veteran may have 
sustained an increase in his polycythemia vera prior to that 
date, the evidence does not indicate that the veteran's 
overall disability picture had increased in severity prior to 
the date of the VA examinations in March 1999, to such a 
degree that the criteria for establishing entitlement to 
pension benefits was met prior to that date.  See 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. §§ 4.16, 4.17.  As noted earlier in 
this decision, although the veteran had filed his claim on 
September 15, 1997, the applicable regulation clearly states 
that the effective date of an award of compensation is to be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2000).  In the 
instant case, the date entitlement to the benefit arose is 
clearly the later date.  Moreover, as described above, the 
Board finds that the evidence does not reflect entitlement to 
pension prior to the March 1999 VA examinations.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for assignment of an effective date 
earlier than March 18, 1999 for the award of nonservice-
connected pension benefits, and the appeal is denied.



ORDER

The claim for entitlement to an effective date earlier than 
March 18, 1999, for an award of nonservice-connected 
disability pension benefits is denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

